Citation Nr: 9901682	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  90-22 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
malignant melanoma of the left foot with groin metastases, 
due to exposure to Agent Orange.

(The issues of entitlement to service connection for vitiligo 
and for a total disability rating based on individual 
unemployability due to service-connected disabilities will be 
the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
November 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from September 1988 and November 1994 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  In the September 
1988 rating action, the RO denied entitlement to an increased 
rating for the veterans service-connected depressive 
neurosis, then evaluated as 10 percent disabling, and denied 
service connection for PTSD.  In that same rating decision, 
the RO denied entitlement to special monthly pension benefits 
and to non-service connected pension benefits.  The veteran 
disagreed with these determinations, and this appeal ensued.  
At his June 1991 hearing, the veteran specifically withdrew 
his claim of entitlement to special monthly benefits.  See 
38 C.F.R. § 20.204 (1998).  Thereafter, in an April 1994 
rating decision, the RO restored entitlement to nonservice-
connected pension benefits.  As such, these issues are not 
before the Board.  Finally, in the November 1994 rating 
decision, the RO denied service connection for the residuals 
of the veterans malignant melanoma of the left foot with 
groin metastases.  The veteran has also disagreed with this 
determination, and this appeal ensued.

When this matter was previously before the Board in June 1990 
and December 1991, it was remanded for further development.  
In February 1993, the Board granted service connection for 
PTSD and remanded the matter for further action.  In a 
September 1993 rating decision implementing the Boards 
determination, the RO recharacterized the veterans service-
connected psychiatric disability as PTSD, and established a 
30 percent evaluation, effective October 19, 1987.  
Thereafter, when this matter was before the Board in January 
1996 and September 1997, it was remanded for further 
development, which has been accomplished.

In April 1997, the veteran and his representative appeared at 
a hearing before the undersigned, sitting in Washington, D.C.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veterans PTSD is manifested by severe depression, 
sleep disorder, recurrent flashbacks, intrusive thoughts, 
nightmares, irritability, feelings of hopelessness, and 
suicidal ideation, resulting in severe impairment in his 
ability to establish and maintain effective or favorable 
relationships.

3.  The veterans PTSD is of such severity and persistence 
that there is severe impairment of his ability to obtain and 
retain employment, and it renders him demonstrably unable to 
obtain or retain employment.

4.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange during service.

5.  The residuals of the veterans malignant melanoma of the 
left foot with groin metastases had their onset during the 
veterans period of active duty.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A.  §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.7, 4.125, 4.130, 4.132, Diagnostic Code 9411 
(1987, 1996, 1998).

2.  The residuals of the veterans malignant melanoma of the 
left foot with groin metastases were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

I.  PTSD

In July 1977, the RO established service connection for 
depressive neurosis in remission (depressive neurosis) and 
assigned a noncompensable evaluation, effective December 30, 
1975.  In July 1978, the RO increased the rating for the 
depressive neurosis to 10 percent, effective January 19, 
1978.  On October 19, 1987, the RO received the veterans 
claim for service connection for PTSD.  As noted above, this 
claim was granted by the Board in February 1993, and in a 
September 1993 rating decision that implemented the Boards 
determination, the RO recharacterized the veterans service-
connected psychiatric disability as PTSD, and established a 
30 percent evaluation, effective October 19, 1987.

During the course of this appeal, the veteran was afforded a 
VA Social Survey in June 1988 as well as VA psychiatric 
examinations in August 1988, January 1992, March 1993, July 
1996 and January 1998.  The claims folder further reflects 
that the veteran was treated on an outpatient treatment basis 
by VA and by private examiners from January 1988 to April 
1997.  Also of record are numerous VA hospitalization reports 
that show that the veteran was hospitalized to treat his 
service-connected psychiatric disability.

The June 1988 Social Survey report shows that the veteran 
reported that he suffered from flashbacks, excessive anger, 
rage, distrust, sleep disorder and feelings of hopelessness.  
He also complained of having flashbacks and difficulty 
relating to people.  The examiner indicated that, initially, 
the veteran was very hostile and uncooperative and that, as a 
result, he had to be interviewed twice.  He did not comment 
on the severity of the veterans psychiatric disability.

When examined by VA in August 1988, the veteran reported that 
he had recurrent nightmares and flashbacks of stressors 
related to his experiences in Vietnam.  He complained of 
suffering from anger, rage, distrust and feelings of 
hopelessness.  In addition, he stated that, as a result of 
his psychiatric disability, he was able to sleep for only 
approximately two to four hours per night.  The psychiatrist 
indicated that the veteran had poor concentration.  He 
further reported that he had intrusive thoughts, was 
hyperalert, distrusted others, and isolated himself socially.  
The examiner also reported that the veteran was hostile, and 
noted his history of drug use.  In addition, the examiner 
commented that the veteran was hypersensitive about his 
skin disorder, vitiligo.  It was the opinion of the 
psychiatrist that the veterans social and industrial 
adaptation was very poor.  The diagnosis was chronic PTSD.  

When examined by VA in January 1992, the veteran complained 
that he was depressed and cried all the time, that he 
felt that life was not worth living, and had recurrent 
flashbacks nightmares of his experiences in Vietnam.  He also 
referred to his malignancy and to the discoloration of his 
skin; with respect to the latter disorder, the examiner 
reported that the veteran maintained that it made him feel 
like he had AIDS.  In addition, the veteran said that, as a 
result, people would not employ him.  The physician indicted 
that the veteran became tearful and cried while discussing 
his Vietnam stressors, particularly the accidental shooting 
of a friend.  He also reported that the veteran made vague 
suicidal ideations, and expressed feelings of hopelessness.  
The examiner diagnosed the veteran as having dysthymic 
disorder, which he opined was a more appropriate diagnosis 
than PTSD.

The veteran was again examined by VA March 1993.  The 
examination report reflects that the veteran complained that 
he was severely depressed about his vitiligo.  He reported, 
and his wife confirmed, that he suffered from nightmares 
every night, and that as a result, he had a severe sleep 
disorder.  The examination revealed that the veteran had 
anger and deranged feelings, although he denied any homicidal 
or suicidal ideation.  The diagnoses were PTSD and dysthymic 
disorder.

The veteran was next afforded a formal VA psychiatric 
examination in July 1996.  The Board observes that this 
examination was the first psychiatric evaluation conducted 
subsequent to the establishment of service connection for 
PTSD.  Unlike prior VA psychiatric examinations, this 
evaluation focused on the severity of the veterans service-
connected PTSD rather than whether his PTSD was incurred in 
service.  The veteran reported that he suffered from 
flashbacks, nightmares and intrusive thoughts concerning his 
Vietnam experiences.  He also indicated that he had survivor 
guilt.  In addition, the veteran complained that he had sleep 
disorder due to his PTSD, and that he had a hyperalert 
reaction to the activities of the recent Independence Day 
celebrations.  The psychiatrist stated that he had reviewed 
the veterans claims folder, and commented that the veteran 
exhibited very poor social and industrial adaptation.  He 
further reported that the veteran was making only a marginal 
adjustment in his community.  Significantly, the examiner 
indicated that the veteran was unemployable due to his PTSD.  
He opined that the veterans GAF (Global Assessment of 
Functioning) score was 50.  The diagnosis was chronic, 
delayed PTSD.

In an addendum to the July 1996 psychiatric examination 
report, dated the following month, the same examiner stated,

The patient is showing severe total 
social and industrial inability to adapt 
due to post-traumatic stress disorder 
symptoms.  I am going to highlight the 
symptoms from the previous report.  He 
never had a steady job.  None of his jobs 
lasted more than one year.  He has 
difficulty relating to people.  He has 
difficulty facing authoritarian figures.  
He had flashbacks of PTSD.  The patient 
wants to isolate himself.  He shows very 
poor social and industrial adaptation.

The psychiatrist further opined that the veteran had a GAF 
score of 50, and the his PTSD symptomatology impaired his 
employability.  He then reiterated his conclusion that the 
veteran was unemployable due to his PTSD.

Most recently, the veteran was examined by VA in January 
1998.  A review of that examination report shows that the 
veteran reiterated his history of psychiatric trauma relating 
his experiences in Vietnam.  He complained that he suffered 
from recurrent nightmares, flashbacks and recurrent thoughts, 
as well as poor concentration.  The examination revealed that 
the veterans mood was very depressed; however, he denied 
having any current suicidal or homicidal ideation.  The 
diagnosis was chronic PTSD.

A review of the numerous VA hospitalization reports shows 
that the veteran has been hospitalization on many occasions 
to treat his PTSD.  In addition, from 1995 to 1997, the 
veteran was hospitalized to treat this disorder on at least 
six occasions, generally for several weeks at a time.  The 
hospitalization reports reveal that the veterans PTSD was 
manifested by symptomatology generally consistent with that 
noted above.  An April 1991 hospitalization record, however, 
reflects that the veteran made a suicide gesture.  In 
addition, some of the hospitalization reports indicate that 
the veteran was able to return to his pre-hospitalization 
activities, suggesting that he might be employable.  Finally, 
the private and VA outpatient treatment records also show 
that the veteran was seen on numerous occasions for 
complaints and treatment of psychiatric disability, and that 
he was diagnosed as having PTSD.

In a October 1996 statement, the veteran reported that he had 
been employed from November 27, 1995, to February 8, 1996, on 
a part-time basis by the Salvation Army.  In a statement 
submitted in response to VA inquiry, the Salvation Army 
confirmed that it had briefly employed the veteran on a part-
time basis.

Finally, in his January 1989, June 1991 and April 1997 
hearings, in numerous statements and in a videotape of a 
television interview concerning his reaction, as a Vietnam 
veteran, to the viewing of the film, Saving Private Ryan, the 
veteran contended that his service-connected psychiatric 
disorder is much more disabling than represented by the 
current 30 percent evaluation.  In support, he essentially 
argues that, as a result of his PTSD, he suffers from chronic 
anger, rage, guilt, nightmares, flashbacks and social 
isolation, and that he has severe social and industrial 
impairment.  In addition, he maintains that his service-
connected psychiatric disorder is substantially aggravated by 
his vitiligo, a disorder service connection was concurrently 
established by the Board in a separate decision.

II.  Residuals of malignant melanoma of the left foot with 
groin metastases

As noted above, the veteran served in Vietnam during service, 
and is presumed to have been exposed to Agent Orange.  In 
numerous statements and in his testimony at hearings held in 
January 1989, June 1991 and April 1997, the veteran has 
repeatedly and strenuously argued that the residuals of 
malignant melanoma of the left foot with groin metastases are 
etiologically related to his inservice exposure to Agent 
Orange.  In support, he and his representative point out that 
several physicians, including three VA examiners, have 
concluded that his cancer is related to his exposure to Agent 
Orange during service.

A review of the voluminous medical evidence shows that the 
veteran was diagnosed as having a malignant melanoma of the 
left foot with groin metastases, and that he had surgery to 
treat this disorder in 1975.  As such, because the only issue 
before the Board is whether the residuals of malignant 
melanoma of the left foot with groin metastases are 
etiologically related to the veterans period of service.  
For the sake of brevity, and to avoid redundancy, the Board 
will discuss on that evidence that bears on this issue.  

When this matter was before the Board in September 1997, it 
was remanded in order to have his medical history reviewed by 
a panel of two VA oncologists.  The oncologists were 
thereafter requested to provide opinions as to whether it was 
at least as likely as not that the veterans malignant 
melanoma of the left foot, with groin metastases, was 
etiologically related to his presumed inservice exposure to 
Agent Orange.  In compliance with the Boards request, in a 
report dated in January 1998, the physicians indicated that 
they had reviewed the veterans entire claims folder.  The 
first examiner stated that, given the veterans exposure to 
Agent Orange during service, he likely absorbed significant 
amounts of the toxin.  He then concluded, With this 
history[,] I cannot rule out the possibility that melanoma 
resulted at least in part from this exposure.  The second 
physician stated that, given the veterans history, there 
certainly is a possibility that this melanoma was secondary 
to his exposure [to Agent Orange] and I suggest that there is 
some room for reasonable suspicion that this is service 
connected.

The veteran was also afforded a VA podiatric examination that 
same month.  In the accompanying January 1998 examination 
report, the physician commented, I feel that the malignant 
melanoma is secondary to exposure to Agent Orange.

The only other evidence of record relating to the etiology of 
the veterans cancer is a May 1997 report prepared by a 
private oncologist.  In that report, the physician stated 
that exposure to chemicals was a well-recognized method of 
induction of malignant tumors.  In addition, he opined that 
it was at least as likely as not that the veterans malignant 
melanoma was related to his inservice exposure to Agent 
Orange.  There is no medical evidence of record suggesting 
that the veterans melanoma is not related to his inservice 
exposure to Agent Orange.

Analysis

The Board finds that the veterans claims of entitlement to 
an increased rating for his service-connected PTSD and to 
service connection for the residuals of malignant melanoma of 
the left foot with groin metastases are plausible and capable 
of substantiation, and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran submits well-
grounded claims, VA must assist him in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veterans claims, and that no further 
assistance to him is required to comply with 38 U.S.C.A. 
§ 5107(a).

I.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veterans psychiatric 
disability.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1998).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veterans claim for service connection for PTSD was 
received by VA in October 1987.  Effective February 3, 1988, 
VA revised the criteria for evaluating psychiatric 
disabilities.  53 Fed. Reg. 23 (1988).  A careful review of 
the revisions reveals, however, that that the changes did not 
disturb the criteria for rating psychoneurotic disorders that 
were evaluated as at least 30 percent disabling.  In light of 
the fact that the veterans PTSD is rated as 30 percent 
disabling since October 19, 1987, the revision of the 
criteria that became effective on February 3, 1988, does 
impact the consideration of this claim.

The Board further observes that, effective November 7, 1996, 
VA again revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  In 
this case, VA substantially changed the criteria for 
evaluating the severity of psychiatric disabilities.  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies.  Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, in 
considering the veterans claim of entitlement to an 
increased evaluation for his service-connected PTSD, the 
Board will consider that portion of the Rating Schedule 
relating to psychiatric disabilities as it was in effect 
prior to November 7, 1996, as well as the revisions that 
became effective on that date.

The veterans service-connected PTSD has been rated as 30 
percent disabling under Diagnostic Code 9411 of the Rating 
Schedule.  The criteria under this Code, which was in effect 
prior to November 7, 1996, provides that a 30 percent 
evaluation is warranted when there is definite impairment of 
social and industrial adaptability.  A 50 percent evaluation 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and where the reliability, flexibility, 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation requires that 
the ability to establish and maintain effective or favorable 
relationships be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there is severe impairment of the ability to obtain or 
retain employment.  Further, a 100 percent evaluation 
requires that the attitudes of all contacts, except the most 
intimate, be so adversely affected as to result in virtual 
isolation in the community and that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term definite 
in 38 C.F.R. § 4.132 was qualitative in character, 
whereas the other neuropsychiatric rating terms were 
quantitative in character, and invited the Board to 
construe the term definite in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate reasons or 
bases for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, the General Counsel of the VA 
concluded that definite is to be construed as distinct, 
unambiguous, and moderately large in degree.  It represents 
a degree of social and industrial inadaptability that is 
more than moderate but less than rather large.  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board and the RO are bound by 
this interpretation of the term definite.  38 U.S.C.A. 
§ 7104(c).

Under the revised criteria of Code 9411, effective November 
7, 1996, a 30 percent evaluation is warranted for PTSD when 
the disorder is productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks on no 
more than a weekly basis, chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted where the PTSD 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumulatory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
evaluation is warranted when a veterans PTSD creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Evans v. West, No. 96-1574 
(U.S. Vet. App. Nov. 16, 1998), slip op. at 13; Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In its role as fact 
finder, the Board finds the veteran to be a sincere and 
honest witness, and his statements and testimony as to the 
severity of his psychiatric symptomatology to be highly 
credible.  

Further, after a careful review of the record, the Board 
finds that the current severity of the veterans service-
connected PTSD warrants at least a 70 percent rating, under 
both the criteria in effect prior to November 7, 1996, and 
the revised criteria that became effective on that date.  The 
Board further concludes that, although there is some 
conflicting evidence regarding the nature and extent of the 
veterans employment history, it is apparent that he has not 
been regularly employed on a full-time basis for many years.  
There is some evidence to suggest that he has periodically 
worked on a part-time basis, but the Board notes that it is 
important to keep in mind that two of the most important 
determinants of disability are time lost from gainful 
employment and a decrease in work efficiency.  38 C.F.R. 
§ 4.130.  Sporadic part-time work represents a significant 
decrease in work efficiency and is not considered to be 
substantial or gainful employment.  Moreover, the July 1996 
VA psychiatric examination report reflects that the 
psychiatric opined that the veteran was unemployable due to 
his PTSD.  In the August 1996 addendum to that examination 
report, the physician strongly reiterated his conclusion that 
the veteran was unemployable due to his PTSD.  In this 
regard, he commented that the veteran has severe total social 
and industrial inability to adapt to the symptoms of his 
PTSD.  As such, resolving all reasonable doubt in the 
veterans favor, the Board concludes that he is unemployable 
due to symptomatology attributable to his PTSD.  In this 
regard, the Court has held that if any one of the three 
independent criteria contained in Diagnostic Code 9411 in 
effect prior to November 7, 1996, is met, i.e. a demonstrable 
inability to obtain or retain employment, a 100 schedular 
evaluation is required under that code.  Johnson v. Brown, 7 
Vet. App. 95, 99 (1994).  The Board therefore concludes that 
a total schedular evaluation pursuant to the criteria in 
effect prior to November 7, 1996, is warranted.  Dudnick; 
Karnas.

As a final note, the Board acknowledges the veterans 
contention that his vitiligo has substantially aggravated his 
service-connected PTSD.  Although an increased evaluation for 
a service-connected disability is not warranted where the 
service-connected is aggravated by a service-connected 
disability by a nonservice-connected disability, see Johnson  
v. Brown, 10 Vet. App. 80, 85-86 (1997), this point is moot 
in light of the concurrent establishment of service 
connection for the veterans vitiligo.  In any event, given 
that the Board is granting entitlement to a total schedular 
evaluation, the Board concludes that the symptomatology 
attributable to the veterans service-connected psychiatric 
disability has already been taken into account.

II.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Brock v. Brown, 10 Vet. App. 155, 160 
(1997); 38 C.F.R. § 3.303(d).  

Regulations further provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkins disease, multiple myeloma, non-Hodgkins lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea) and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).

Although a malignant melanoma of the left foot is not among 
the disabilities recognized by VA as a residual of exposure 
to Agent Orange and subject to presumptive service connection 
pursuant to 38 C.F.R. § 3.309 (e), the veteran is not 
precluded from proving that a claimed disability resulted 
from exposure to Agent Orange in service under the provisions 
of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  Brock.  
Here, three VA physicians and one private oncologist have 
each opined that the veterans melanoma is etiologically 
related to his inservice exposure to Agent Orange.  There is 
no contradictory medical evidence of record.  Accordingly, 
the Board concludes that the evidence supports the veterans 
claim for service connection for residuals of malignant 
melanoma of the left foot with groin metastases.


ORDER

A 100 percent schedular evaluation for PTSD is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.

Service connection for residuals of malignant melanoma of the 
left foot with groin metastases is granted.



		
	M. CHEEK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
